 In the Matter of R. C.MAHONCOMPANYandLocAL1279, STEELWORKERSORGANIZINGCOMMITTEECase No. R-47-Decided February 12, 1938SteelManufacturing Industry-Investtgation, of Representatives:controversy'concerning representation of employees:rival organizations;refusal of employerto recognize petitioning union asexclusive representativeof employees;majoritystatus disputedby employer ; threat of strike-UnitAppropriate for CollectiveBargaining:production and maintenance employees;eligibility formembershipin both rival organizations-ElectionOrderedMr. George J. Bott,for the Board.Beaumont, Smith cC Harris,byMr. Albert E. MederandMr. YatesG. Smith,of Detroit, Mich., for the Company.Miss Edna Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 19, 1937, Steel Workers Organizing Committee, Local No.1279, herein called Local 1279, filed with the Regional Director forthe Seventh Region (Detroit, Michigan) a petitionand onOctober27, 1937, an amended petition alleging that a questionaffecting com-merce had arisen concerning the representation of employees of R. C.Mahon Company, herein called the Company, and requesting an in-vestigation and certification of representatives, pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 19, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On November 13, 1937, the Regional Director issued a notice ofhearing, and on November 24, 1937, and December 7, 1937, noticesof continuance of hearing.Pursuant to the notices, a hearing washeld on December 13, 1937, at Detroit, Michigan, before David F.Smith, the Trial Examiner duly designated by the Board. The257 258NATIONAL LABOR RELATIONS BOARDBoard and the Company were represented by counsel and partici-pated in the hearing.During the hearing the Trial Examinergranted leave to International Association of Bridge, Structural,and Ornamental Iron Workers, Local No. 508, herein called Local508, to intervene in the proceeding.A representative of Local- 508and the president and financial secretary of Local 1279 testified atthe hearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrialExaminer and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY eR. C. Mahon Company is a Michigan corporation engaged in thefabrication and manufacture of structural steel, sheet metal equip-ment, rolling doors, roofing, and other sheet metal products. Itoperates a plant in the City of Detroit, Michigan, and has a -Nw-are-liouse in close proximity thereto.The Company produces and sells from one to one and one-halfper cent of the total national production of structural steel. Its,salesfrom November 1, 1936 to October 31, 1937, amounted to$6,088,499.62, approximately 50 per cent of which represents ship-ments of finished products to points outside of Michigan.Duringthe same period the total expenditure of the Company for raw mate-rials amounted to $3,179,682.48, over 90 per cent of which materialswere obtained from sources outside of Michigan.The principal rawmaterial used by the Company in its manufacturing operations issteel,which is purchased at the principal steel centers outside ofMichigan, and shipped by rail to the plant at Detroit, Michigan, orto places outside of Michigan for use there by the Company.11.THE ORGANIZATIONS INVOLVEDLocal No. 1279 is a labor organization affiliated with Steel WorkersOrganizing Committee, which in turn is affiliated with the Committeefor Industrial Organization.The local apparently admits to itsmembership all employees of the Company, except bridgemen, clerksand office help, draftsmen, watchmen, and persons in a supervisorycapacity.International Association of Bridge, Structural, and OrnamentalIronWorkers, Local No. 508, is a labor organization affiliated with DECISIONS AND ORDERS259theAmerican Federation of Labor, admitting to its membershipemployees who work in shops which fabricate structural steel, alumi-num, bronze, or any alloy used in the building industry.III.THE QUESTION CONCERNING REPRESENTATIONOn several occasions prior to the filing of the petition in this caseLocal 1279 demanded recognition from the Company for purposes ofcollective bargaining, claiming to represent a majority of the em-ployees of the Company. Through its president, R. C. Mahon, theCompany refused to accede to the demand for recognition or to enterinto negotiations with Kiser, district director of Steel Workers Or-ganizing Committee, or with any "outsiders."At the hearing theCompany denied that Local 1279 represented a majority of the Com-pany's employees within the appropriate unit.On July 30, 1937,the members of Local 1279 voted unanimously to go on strike ifMahon did not meet with Kiser by August 4, 1937. On the appointedday, however, the members voted to call off the strike.We find that a question has arisen concerning representation of,employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITLocal 1279 contends that the appropriate unit includes all em-ployees of the Company, except erectors, clerks and office help, drafts-men, watchmen, and persons in a supervisory capacity.The recordindicates that the term "erectors" is misleading and that there aretwo classes of employees who may be called "erectors" in a broadsense.One class consists of the "sheetmetalerectors" who work impand about the plant of the Company and the City of Detroit, Michi-gan.Local 1279 claims to represent these workers.The other classconsists of structural steel erectors commonly called "bridgemen,"who are employed on steel construction and erection work throughoutthe United States.These "bridgemen" have little if any connection,,contact,or associationwith persons employed regularly at the plantand warehouse.Local 1279 does not claim to represent this class of 260NATIONAL LABOR RELATIONS BOARDemployees, nor does Local 508.We shall therefore include sheetmetal erectors within the unit and exclude bridgemen therefrom.We find that the employees of the Company, excluding bridgemen,clerks and office help, draftsmen, watchmen, and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to said employees of theCompany the full benefit of their right to self-organization and col-lective bargaining and otherwise effectuate the policies of the Act.VI. DETERMINATION OF REPRESENTATIVESSince there is doubt as to whether Local 1279 represents a majority,of the employees of the Company, we find that the question concern-ing representation which has arisen can best be resolved by meansof an election by secret ballot.Local 508 requested that its name appear on the ballot in the eventan election was directed.We shall grant this request.The pay roll of the Company for the week ending November 9,1937, was introduced in evidence at the hearing and all parties indi-cated that determination of eligibility on the basis of this pay rollwould be satisfactory.Eligibility to vote will, therefore, be deter-mined by this pay roll, provided, however, that those employees shallbe entitled to vote who, although employed by the Company withinthe appropriate unit, drew no pay for the week forvarious reasonssuch as illness, injury, and the like, and provided further, that thoseworkers shall not be entitled to vote who have quit or been dischargedfor cause since November 9, 1937.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW.1.A question affecting commerce has arisen concerning the repre-sentation of employees of R. C. Mahon Company, Detroit, Michigan,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The employees of the Company, except bridgemen, clerks and-office help, draftsmen, watchmen, and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of DECISIONS AND ORDERS261National Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, aspart of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith R. C. Mahon Company, an election by secret ballot shall beconducted within fifteen (15) days from the date of this Direction,tinder the direction and supervision of the Regional Director for theSeventh Region acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations-Series 1, as amended, among the employees of R. C.Mahon' Company who were on the pay roll of the Company for theweek ending November 9, 1937, or who would have been on such payroll except for some cause such as illness or injury, excluding bridge-men, clerks and office help, draftsmen, watchmen, and supervisoryemployees, and also excluding those employees who have quit or beendischarged for cause since November 9, 1937, to determine whetherthey desire to be represented by Steel Workers Organizing Committee,Local No. 1279, or International Association of Bridge, Structural,and Ornamental Iron Workers, Local No. 508, for the purposes ofcollective bargaining, or by neither.